Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
	The prior art US 2016/0030236 to Kaplan-Bei listed in PTO-1449 deemed to be incorrect since US 2016/0030236 (to Parish et al.) is directed to “Compression sequenced thermal therapy system” and thus it has been crossed-out.
  
                                                   CLAIM OBJECTION
	The recited “the quantity” in line 1 of claim 2 should be “a quantity”.	The “-” between “and” and “fortifies” in line 5 of claim 11 is objected.  The recited “the thickness” in line 4 of claim 18 should be “a thickness”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A nature of the recited “An abrasion resistant finish comprising” claims 1 and 11 is confusing.
Claims 1 and 11 recite a step of obtaining a PLA mixture, but a positive step of coating mycelium (i.e., fungal material) is not recited.  The recited clause “the PLA mixture penetrates ---” can be interpret as “an intended use” as well.  In other words, scope of claims would encompass the PLA mixture alone.  See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite.  Also, see MPEP 2175 and 2143.03.
Thus, the examiner suggests “An abrasion resistant finish comprising mycelium coated/impregnated with a polylactic acid plastic” or similar language as a preamble.  In that case, other amendments to claims according to the new preamble would be needed.
The recited “surfactant including, but not limited to” of claims 6 and 16 is indefinite since it is unclear whether the recited components are required (i.e., consisting of) or exemplary (i.e., comprising”, non-limiting).  Deletion of the “, but not limited to” is suggested since a broader scope of the surfactant including the “but not limited to: is already covered by claims 5 and 15, respectively.
Other claims depend from the indefinite claim would be also indefinite.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 8, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2017/0367964 A1).
Rejection is maintained for reasons of the record with the following responses.
As discussed above 112(b) rejection, the scope of claims is unclear and thus a polylactic acid-containing aqueous dispersion in Product Example 5 of Yamamoto et al. would meet the recited PLA mixture.  
Yamamoto et al. teach employing non-ionic surfactant in abstract which would meet the recited “surfactant including, but not limited to” of claims 6 and 16 since the “but not limited to” would encompass any surfactant.
Amendments to claims (e.g., An abrasion resistant finish comprising mycelium coated/impregnated with a polylactic acid plastic” as a preamble or similar language).  overcoming the above 112(b) rejection would overcome the rejection.

Claims 1, 2, 5, 6, 8, 11, 12, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2017/0367964 A1).
Rejection is maintained for reasons of the record with the above responses.

Claims 1, 2, 8, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan-Bie (US 2018/0282529 A1) in view of CA 2057669 (June 14, 1993).
Somehow the pending claims are directed to mycelium coated/impregnated with polylactic acid (it is confusing as discussed above) or in case applicant amends claims by reciting “An abrasion resistant finish comprising mycelium coated/impregnated with a polylactic acid plastic” as a preamble or similar language”, this rejection would apply to such case,
Kaplan-Bie teaches a mycological biopolymer material made of entirely of fungal mycelium useful as structural composite cores treated with various materials in abstract, [0002-0003] and examples.  
The instant invention further recites the mycelium coated/impregnated with polylactic acid over Kaplan-Bie.
CA teaches biodegradable fabric coated/impregnated with an aqueous dispersion of polylactic acid binder with a concentration of 20-70% in claim 1.  The polylactic acid binder would be expected to enhance properties of the biodegradable fabric.  The polylactic acid binder would be inherently biodegradable which would help a biodegradability of the biodegradable fabric coated/impregnated with the polylactic acid binder as result.  The polylactic acid binder would be expected to improve abrasion resistance and water resistance inherently.  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of CA.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
The court held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315 F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  See MPEP 2112.
The concentration of 20-70% would meet claim 2 and 12.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize the art well-known aqueous dispersion of polylactic acid binder useful for coating/impregnating the biodegradable fabric taught by CA for coating/impregnating the mycological biopolymer material made of entirely of fungal mycelium taught by Kaplan-Bie in order to improve physical/mechanical properties of the fungal mycelium since the polylactic acid binder would be expected to bind/coat fungal hyphal structure absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further as to the penetration % depth of claims 8 and 18, When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, a modification to the penetration % depth would have been obvious design choice to one skilled in the art depending on desired properties of the coated/impregnated mycelium.   

Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan-Bie (US 2018/0282529 A1) in view of CA 2057669 (June 14, 1993) as applied to claims 1, 2, 8, 11, 12 and 18 above, and further in view of Yamamoto et al. (US 2017/0367964 A1).
The instant claims 5, 6, 15 and 16 further recite a surfactant.  Note that the recited “surfactant including, but not limited to” of claims 6 and 16 would encompass any surfactant.
Yamamoto et al. teach that a surfactant is a dispersion stabilizer for an aqueous dispersion of polylactic acid in abstract.
Thus, it would have been obvious to one skilled in the art at the time of invention further to utilize a surfactant known as a dispersion stabilizer taught by Yamamoto et al. in the aqueous dispersion of polylactic acid binder taught by CA for coating/impregnating the mycological biopolymer material made of entirely of fungal mycelium taught by Kaplan-Bie in order to stabilize the dispersion the polylactic acid binder of CA and coating of the fleece/fabric with the aqueous dispersion of biodegradable (co)polyesters absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1, 2, 8, 11, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stonecipher (US 2017/0095760 A1).
Stonecipher teaches a filtration material comprising network of fibers comprising mycelium in Fig. 3 and [0025].  Stonecipher further teaches that the network of fibers may be coated with a polymer including polylactic acid at bottom of [0029].
The instantly recited “comprising” of claims 1 and 11 would permit presence of material/layer other than the recited matrix of mycelium.
Thus, it would have been obvious to one skilled in the art at the time of invention to utilize polylactic acid as the coating on the filtration material comprising network of fibers comprising mycelium taught by Stonecipher since Stonecipher teaches such modification absent showing otherwise.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further as to the recited PLA in water of claims 1 and 11, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  Thus, the recited water would have little probative value.
Further as to the penetration % depth of claims 8 and 18, When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, a modification to the penetration % depth would have been obvious design choice to one skilled in the art depending on desired properties of the coated/impregnated mycelium.   

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2001501652 A (February 6, 2001) teaches an aqueous dispersion of biodegradable (co)polyesters useful as a binder and coating for fleece material in lines 1-13 of page 2 (abstract and Description).  JP teaches that such coated fleece would yield high mechanical strength in lines 20-21 of page 9.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762